Citation Nr: 0411406	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  04-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to service connection for bilateral hammertoes 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from September 28, 1965, 
to December 20, 1965. 
 
This appeal arises before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied the veteran's claim seeking entitlement to service 
connection for bilateral foot condition, and denied his claim 
seeking entitlement to service connection for bilateral hammertoe 
condition.  


REMAND

For the reasons set forth below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify you if further action is required on your part.

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability compensation 
cases in which there is competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability, and the record indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval or air service, but the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.

In this case, it is clear that the veteran has current 
disabilities regarding both his feet and toes.  In May 2003, Dr. 
W. Y. diagnosed the veteran with pes cavus involving both feet and 
multiple hammertoe deformities.  The veteran was diagnosed with 
bilateral pes cavus deformity of the feet and hammertoes 
bilaterally at a September 2003 VA exam.  Although the veteran's 
September 1965 enlistment exam showed clinically normal feet, 
medical board proceedings in November 1965 found that the veteran 
had pes cavus of both feet and multiple hammertoes, all of which 
existed 


prior to service.  November 1965 treatment records indicated that 
the veteran experienced pain while marching, running and standing 
long periods of time.

However, a new VA examination must be given in this case because 
the VA examiner's opinion given at the veteran's September 2003 VA 
examination is ambiguous.  According to the September 2003 VA exam 
report, the examiner was instructed to "offer an opinion as to 
whether or not the veteran's bilateral foot and toe conditions 
which existed prior to service were aggravated beyond normal 
progression or became permanently worse during military service."  
Upon completion of the exam, the VA examiner concluded that "it is 
less as likely as not that the military experience aggravated the 
veteran's bilateral foot condition as there is not a record of 
continued treatment of his feet after the military."  

The VA examiner's clinical assessment is unclear.  Although the 
examiner was asked to comment on the veteran's bilateral foot and 
toe conditions, it can not be determined whether the examiner's 
statement above includes an opinion regarding the veteran's 
hammertoes condition, or is simply a statement regarding the 
separate issue of the veteran's bilateral foot disability.  No 
separate statement regarding the veteran's bilateral hammertoes 
condition exists in the exam report.  Furthermore, the examiner's 
statement above is ambiguous as to whether there was no increase 
in the severity of the veteran's pre-existing disabilities beyond 
the natural progress.  In light of the September 2003 examination 
report, the record does not contain sufficient medical evidence 
for VA to make a decision on these claims.
   
Therefore, the veteran's claims file should be returned to the 
examiner who conducted the September 2003 VA examination so that 
an addendum can be obtained.  If the September 2003 VA examiner is 
unavailable, the RO should arrange for a VA examiner to comment on 
whether the veteran's current foot and toe disorders are related 
to service.  
 





Accordingly, the case is REMANDED for the actions listed below:  
 
1.  The claims file should be returned to the examiner who 
conducted the veteran's September 2003 VA examination.  The 
examiner should provide an addendum to the September 2003 exam 
report.  The examiner should comment separately on the veteran's 
bilateral foot disability, and bilateral hammertoes disability.  
The addendum should include responses to the following medical 
items:
 
a.  Regarding the veteran's bilateral foot disorder,  respond to 
each of the following questions: (1) Was there an increase in the 
severity of disability in service; and (2) If there was an 
increase in the severity of disability, was the increase beyond 
the natural progress of the disorder?
 
b.  Regarding the veteran's hammertoes disorder,  respond to each 
of the following questions: (1) Was there an increase in the 
severity of disability in service; and (2) If there was an 
increase in the severity of disability, was the increase beyond 
the natural progress of the disorder?

2.  If the examiner who conducted the September 2003 VA 
examination is unavailable, then the veteran should be scheduled 
for a new VA examination regarding his bilateral foot and 
bilateral hammertoes conditions.  The claims folder, to include 
all evidence added to the record in accordance with the paragraphs 
above, and a copy of this REMAND should be made available to the 
examiner in conjunction with the examination.  The veteran should 


be examined to determine the nature and etiology of all foot and 
toe disorders that might be present.  

The examination report should include responses to the following 
medical items:
 
a.  State as precisely as possible diagnoses of all foot and toe 
disorders, the veteran currently has.
 
b.  For each diagnosis reported in response to item (a) above, 
state the time of onset of each disorder.

c.  What foot and toe disorders did the veteran have when he 
started active duty in September 1965?  (Please list the diagnoses 
in the most precise medical terms feasible.)
 
d.  What foot and toe disorders did the veteran have at the end of 
his active service in December 1965?  (Please list the diagnoses 
in the most precise medical terms feasible.)
 
e.  If any of the disorders that the veteran had in September 1965 
were the same disorders that the veteran had in December 1965, 
based on medical analysis of the entire record, respond to each of 
the following questions: (1) Was there an increase in the severity 
of disability during this time; and (2) If there was an increase 
in the severity of disability, was the increase beyond the natural 
progress of the disorder?
 
All indicated testing in this regard should be accomplished.  A 
complete rationale for any opinion expressed must be provided.  

If it is not feasible to answer any of these questions, this 
should be so stated.  The claims folder and a copy of this remand 
must be made available to the examining physician in conjunction 
with the examination so that he/she may review pertinent aspects 
of the veteran's medical history.

3.  The RO should re-adjudicate the veteran's claims of 
entitlement to service connection for bilateral foot disability, 
and entitlement to service connection for bilateral hammertoes 
disability.  In the event that the claim is not resolved to the 
satisfaction of the veteran, he should be furnished a Supplemental 
Statement of the Case regarding entitlement to service connection 
for bilateral foot disability and service connection for bilateral 
hammertoes disability, which includes a summary of the additional 
evidence submitted, any additional applicable laws and 
regulations, and the reason for the decision.  The veteran must be 
given the opportunity to respond thereto.  Thereafter, the case 
should be returned to the Board, if in order.  
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





